United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 14, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41810
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

WILSON LOCKE LYNCH, JR.,
                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                           USDC No. 1:05-CR-69
                          --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Wilson Locke Lynch, Jr.,

has requested leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).     Lynch has not

responded.     Our independent review of the record and counsel’s

brief discloses no nonfrivolous issue for appeal.     Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.